,




                 THE      ATTORNEY              GENERAL
                              OF-XAS



                                      June 22, 1972


    Hon. A. M. Aiken, Jr., Chairman             Opin ion No. M- 1164
    Senate Finance Committee
        and                                     Re:   Authority of the Legis-
    Hon. Bill Finck, Chairman                         lature to appropriate funds
    House Appropriations Committee                    from the Texas Parks Fund
    Capitol Station                                   No. 31 for the purpose of
    Austin, Texas 78711                               planning for statewide
                                                      development of all park
    Gentlemen:                                        lands within the State.

               You have requested our opinion concerning whether there
    is pre-existing law to support a proposed appropriation of funds
    from the Texas Parks Fund No. 31 to the Texas Parks and Wildlife
    Department for the purpose of planning for the statewide development
    of all park lands within the State.

                 The particular language reads as follows:

                 "PARK DEVELOPMENT:

               "State Comprehensive Outdoor Recreational
          Plan--For updating Texas' comprehensive outdoor
          recreational plan, including personnel services,
          classified personnel, travel and other expenses."

               Texas Parks Fund No. 31 is created by the provisions of
    Article 7.06(3)(a), Title 12ZA, Taxation-General, Vernon's Civil
    Statutes, which provides in part:

                 "Fifty cents of the tax levied under this
          Article on each 1,000 cigarettes shall be credited
          to a new special fund known as the Texas Parks Fund
          which may be used by the Parks and Wildlife Depart-
          ment for the acquisition, planning, and development
          of state parks and historic sates.    . . ." (Emphasis
          add ed .)
               Article 6081r, Vernon's Civil Statutes, provides for the
    planning and development of outdoor recreational resources and



                                          -5676-
Hon. A. M. Aikin, Jr., and Hon. Bill Finck, page 2      (M-1164)



specifically   authorizes the Parks and Wildlife Department to co-
operate with   the Federal government in programs for the planning,
acquisition,   operation and development of the outdoor recreational
resources of   the State. Certain portions of Article 6081r are
particularly   relevant.  Sec. 2 reads:

          "The Parks and Wildlife Department is au-
     thorized and empowered to prepare, maintain, and
     keep up-to-date a state-wide comprehensive plan
     for the development of the outdoor recreation
     resources of the State of Texas; to develop,
     operate, and maintain outdoor areas and facilities
     of the state and to acquire land, waters, and
     interests in land and waters for such areas and
     facilities."

          A portion of Sec. 3 reads:

          "The Parks and Wildlife Department is au-
     thorized to apply to any appropriate agency~ or
     officer of the United States for participation
     in or the receipt of aid from any Federal program
     as now provided by law or as may hereafter be
     provided respecting outdoor recreation.  The
     Parks and Wildlife Department is authorized to
     enter into contracts and agreements with the
     United States or any appropriate agency thereof
     for the purpose of planning, for acquisition of,
     and development of outdoor recreation resources
     of the state in conformity with the provisions of
     the 'Land and Water Conservation Fund Act of
     1965' and any Amendments thereto, and in con-
     formity with any other Federal Act the purpose
     of which is the development of outdoor recreation
     resources of the state.   . . .

          "In order to obtain the benefits of any
     such programs, the Parks and Wildlife Department
     shall coordinate its activities with and represent
     the interests of all agencies and political sub-
     divisions of the State of Texas including as a
     part of a state plan cities, counties, water
     districts, river authorities, and special districts




                                  -5677-
I




    Hon. A. M. Aikin, Jr., and Hon. Bill Finck, page 3     (M-1164)



          in outdoor recreation having interests in
          the planning, development, acquisition, op-
          eration, and maintenance of outdoor recreation
          resources and facilities."

               It seems obvious that in order for the State to properly
    plan for the expenditure of its own moneys in such manner as to
    best satisfy the need of the public for parks and recreational
    facilities, the State must be able to take into account in its
    planning what is available to the public from other sources.   It
    also seems obvious that proper planning would encourage the State
    and local authorities to coordinate their efforts to serve the
    public. The planning of State parks and recreational areas nec-
    essarily includes consideration of parks and recreational facilities
    of cities, counties and other units of government,

               Section 44 of Article III of the Constitution of Texas
    requires an appropriation to be supported by pre-existing law. An
    appropriation for the purpose of planning for the statewide develop-
    ment of all Parke lands is within the purpose authorized by Article
    7.06(3)(a) of Title 122A, Taxation-General and Article 6081r, Ver-
    non's Civil Statutes.

               Youare therefore advised that the proposed appropriation
    would be supported by pre-existing law.

                            SUMMARY

               An appropriation for the purpose of planning
          for statewide development of all park lands is
          supported by pre-existing law. Art. 7.06(3)(a),
          Title 122A, Taxation-General and Art. 6081r, both
          of Vernon's Civil Statutes.




                                 /
                                          RD C. MARTIN
                                          ey General of Texas

    Prepared by John Reeves
    Assistant Attorney General




                                      -5678-
Hon. A. M. Aikin, Jr. and Hon. Bill Finck, page 4   (M-1164)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Pat Bailey
Harriet Burke
James Quick
John Banks

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                -5679-